Detailed Interview Summary
1.	A discussion was held with respect to the arguments presented by Applicant (reproduced below) with response sections that are respectfully submitted by the Examiner: 
	Argument: Claims 1-3 are rejected as being obvious over Lee in view of Bourgeois. Claim 4 is rejected as being obvious over Lee in view of Bourgeois and further in view of Yoon.
Lee is cited for disclosing a battery module including a plurality of battery cells in a housing 150. An inlet of the housing has a closing device 150 closing the inlet when the temperature exceeds a predetermined temperature, as disclosed in paragraph [0041]. Lee also discloses an alarm connected to the controller for alerting the user when the temperature exceeds a predetermined temperature and the inlet is closed. The alarm is disclosed in paragraph [0043] of Lee but not depicted in the drawings. Lee does not disclose the use of an air flow meter.
Bourgeois is cited for disclosing the use of an air flow meter at an opening in the case. As disclosed in paragraph [0042] of Bourgeois, the controller increases air flow by the first displacement unit 330 when the temperature exceeds a threshold. The flow sensor can be monitors the speed rate transmitted by first displacement unit. Bourgeois discloses that the flow sensor is used to monitor the air flow which is increased after the temperature exceeds a threshold.  Applicants respectfully submits that one of ordinary skill in the art would not apply this teaching to the battery module of Lee which closes an inlet to stop air flow when the temperature exceeds a threshold. In Lee, there is no air flow to be measured after the temperature exceeds a threshold.

Response:  The arguments are generally drawn to the differences in the methods of operating presented in Lee and Bourgeios, whereas the claims are product claims. 
Bourgeois teaches the use of both a temperature sensor 320 (as in Lee) and air flow sensor 332.  Bourgeois teaches that with the use of flow sensor 332 (“air flow meter”), the mass flow rate of the first air flow 262 can be independently monitored and controlled via a control component 302 for processing and subsequent action including adjusting the mass flow rate of the first air flow 262 (P29-31; not limited to full disclosure).  
Thus, the configuration of an air flow meter provided at an outer side of the pack case and disposed adjacent to the cooling hole is a known configuration taught by Bourgeois and provides the predictable result taught by Bourgeois of allowing for the mass flow rate of the first air flow 262 to be independently monitored and controlled via a control component 302 for processing and subsequent action including adjusting the mass flow rate of the first air flow 262 (P29-31; not limited to full disclosure).  Therefore, there is teaching, suggestion, and motivation to provide the air flow meter in the manner claimed and taught by Bourgeois to the battery pack of Lee to achieve this predictable result, wherein increasing/decreasing/adjusting the air flow as taught by Bourgeois could certainly be used in combination with the method taught by Lee (e.g., the method of Bourgeois could be used under normal operations and the method taught by Lee could be utilized when a certain temperature threshold is hit or when a certain amount of gas is detected).   The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143, Exemplary Rationale A).
Independent claim 1 presents the following two features which are not linked with one another functionally or otherwise aside from the air flow meter is disposed adjacent to the cooling hole, and the opening and closing unit is configured to close the cooling hole according to a temperature inside the pack case exceeding a reference temperature:

    PNG
    media_image1.png
    230
    652
    media_image1.png
    Greyscale

Thus, although the instance disclosure may teach a difference in the method of how the battery pack operates, the claims are product claims and all of the structure recited is met by the prior art cited. 
	Argument:  In addition, there is no teaching of using the air flow meter of  as part of Bourgeois as part of an alarm as recited in claim 4. In claim 4, the alarm activates when the cooling hole is blocked so there is no air flow. Bourgeois discloses the use of the flow sensor for reasons that would not lead open of ordinary skill in the art to apply the teaching to Lee. 

	Response:  The rejection of record relies upon Yoon to teach the feature, wherein no specific arguments against Yoon are presented which teaches the known configuration of an alarm device configured to generate an alarm when an analogous flux sensor 10 senses that the flow of air is blocked (see section 10 of prior Office Action).  A general discussion was held with respect to claim 4, but no specific agreement was reached. 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729